                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

DWAYNE STRINGER,

       Plaintiff,                                       Case No. 17-cv-11072
                                                        Hon. Matthew F. Leitman
v.

FNU POWELL,

      Defendant,
_______________________________________________________________________/


                    ORDER DENYING PLAINTIFF’S MOTION FOR
                    THE APPOINTMENT OF LEGAL AID (ECF #17)


       Plaintiff Dwayne Stringer is a state prisoner confined at the Macomb Correctional

Facility in New Haven, Michigan. He has filed numerous lawsuits in this District. On

August 23, 2017, the Court dismissed this action without prejudice because the Court could

not discern any viable claim that Stringer may have intended to assert. (See Dismissal

Order, ECF #14.) At that point the case was closed. Nonetheless, on December 21, 2018,

Stringer filed a motion for the appointment of legal aid. Because this case has been closed

and because the Court does not believe the relief sought is appropriate at this time,

Stringer’s motion for the appointment of legal aid (ECF #17) is DENIED.

       IT IS SO ORDERED.

                                          s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
                                          UNITED STATES DISTRICT JUDGE

Dated: March 26, 2019

                                            1
I hereby certify that a copy of the foregoing document was served upon the parties and/or
counsel of record on March 26, 2019, by electronic means and/or ordinary mail.

                                               s/Holly A. Monda
                                               Case Manager
                                               (810) 341-9764




                                           2
